Ragan, C.
On the 13th day of August, 1890, William R. Wright and Sytlia Phillips brought this suit in the district- court of Johnson county against Lafayette Grimes et al. In their petition Wright and Phillips set out that they were the owners of the following described real estate, situate in Johnson county, Nebraska, to-wit: The west half of the southwest quarter of section 25, and the southeast quarter of the southeast quarter of section 26, all in township 6 north and range 9 east of the 6th P. M.; that they were the owners of said land by inheritance from one Hiram J. Wright, to whom the lands were patented by the United States government in 1861; that the defendant Grimes claimed title to said lands under and by virtue of a tax deed dated November 24, 1874; they alleged that said tax deed was void for numerous reasons assigned in the petition; they prayed for an accounting of the rents, profits, taxes, and interest and improvements on said land, and offered to pay whatever the court might find to be due Grimes by reason thereof, and prayed that said tax title *597might be canceled, and that the title to said lands might be confirmed and quieted in them, the said Wright and Phillips. Grimes, in his answer to this petition, alleged, in substance, that Wright and Phillips had brought against him, in the district court of Johnson county, a suit in all respects similar to the one at bar, on the 8th of December, 1888, and that on the 26th day of December, in said year, he had compromised and settled said case with them by paying them $410 in cash, and that they had then and there executed and delivered to him a quitclaim deed of all their interests in said lands; that said deed was duly witnessed, acknowledged, and recorded, and that at the same time the said Wright and Phillips had voluntarily dismissed the said action brought by them December 8, 1888, and he prayed that the title to said lands as against the said Wright and Phillips might be quieted and confirmed in him. To this answer Wright and Phillips replied, admitting the execution and delivery of the deed of December 26, 1888, the bringing of the suit December 8, 1888, and its dismissal by them, and the receipt from Grimes of the said sum of $410 as a consideration for the execution of said quitclaim deed; but they alleged that said dismissal of said action and the said quitclaim deed were procured by false and fraudulent representations made to them by Grimes, his agents and attorneys, and relied upon by them, the said Wright and Phillips, and but for which said false and fraudulent representations they would not have executed said deed and dismissed said suit. The district court found and decreed the issues in favor of Grimes, and Wright and Phillips bring the ca?e here on appeal. The evidence on which the district court acted was Very conflicting, but after a careful consideration of it we cannot say that the finding made by the district court is unsupported by the evidence, and for that reason the decree is
Affirmed.